DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the submission of 12/23/2020, which has been entered. Claims 1- and 3-7 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joel M. Gotkin on 02/17/2021.
The application has been amended as follows: 
Claim 1 has been amended to correct double inclusion problems:
In claim 1, line 21, “a” has been replaced by –the-- prior to “tilt angle”.
In claim 1, line 22, “a” has been replaced by –the-- prior to “tilt angle”.
The new claim 7 which depend from claim 1 has been amended to depend from new claim 6 because claim 7 does not further limit the language of claim 1 because the claim includes the same language as that in claim 1.
In claim 7, line 1, “1” has been replaced by --6-- subsequent to “claim”.
In claim 7, line 4, “a” has been replaced by --the-- prior to “tilt angle”.
In claim 7, line 5, “a” has been replaced by –the-- prior to “tilt angle”.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or render obvious the combination of a rolling bearing as set forth in claims 1 and 6. and most significantly requires a tilt angle of the second inner peripheral 
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656